t c memo united_states tax_court muhieddin a ghazawi and ghada ghazawi petitioners v commissioner of internal revenue respondent docket no filed date charles a rose stephen a sherman and james b martin jr for petitioners diana n wells and denise a diloreto for respondent memorandum findings_of_fact and opinion nega judge respondent issued a notice_of_deficiency to petitioners determining deficiencies in income_tax an addition_to_tax and accuracy-related_penalties as follows 1unless otherwise indicated all section references are to the internal continued year deficiency dollar_figure big_number addition_to_tax sec_6651 penalty sec_6662 dollar_figure --- dollar_figure big_number the threshold issues for decision are whether ghada inc ghada muhieddin ghazawi’s mr ghazawi wholly owned s_corporation failed to report dollar_figure of gross_receipts for and is entitled to reduce gross_receipts by dollar_figure and dollar_figure of cost of goods purchased for resale cogs for and respectively the additional issues for decision are whether petitioners failed to report dollar_figure and dollar_figure of nonpassive_income from ghada for and respectively are entitled to deduct dollar_figure and dollar_figure of mortgage interest_expenses reported on schedules e supplemental income and loss for and respectively and are liable for accuracy- related penalties under sec_6662 for and continued revenue code code in effect for the taxable years at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar 2these are the amounts of cogs petitioners claimed they exceed the amounts respondent determined in the notice_of_deficiency of dollar_figure and dollar_figure for and respectively 3at trial respondent conceded that ghada did not fail to report dollar_figure of continued findings_of_fact some of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in kentucky when the petition was filed during and the taxable years at issue mr ghazawi was the sole owner of ghada ghada operated a convenience store dino’s food mart dino which sold gasoline lottery tickets and groceries on date ghada sold all of its assets including dino to samer llc samer ghada ghazawi’s wholly owned s_corporation ghada filed forms 1120s u s income_tax return for an s_corporation for the taxable years at issue and on the forms indicated that it reported income and expenses on an accrual basis for federal_income_tax purposes during the taxable years at issue ghada maintained two checking accounts at republic bank accounts ending in and hereinafter account or account both accounts were held open in ghada’s name for the duration of the taxable years at issue notwithstanding ghada’s sale of assets to samer continued sec_1231 gain for after trial petitioners conceded in their opening brief that ghada failed to report dollar_figure of income from lottery commissions for and in their answering brief that they are liable for an addition_to_tax under sec_6651 for petitioners filed joint returns for the taxable years at issue and reported dollar_figure and dollar_figure of nonpassive_income from ghada’s schedules k-1 shareholder’s share of income deductions credits etc for and respectively petitioners’ returns were prepared by monger co an accounting and bookkeeping firm nyenatee monger an accountant bookkeeper and owner of monger co was either the preparer or the third-party_designee of petitioners’ returns for the taxable years at issue mr monger generated profit and loss summaries for petitioners using ghada’s bank statements and monthly cash register tapes on date respondent sent petitioners a notice_of_deficiency for tax_year sec_2011 and sec_2012 that made no adjustment to ghada’ sec_2011 reported gross_receipts but determined by using a bank_deposits analysis of ghada’s accounts and that ghada had failed to report dollar_figure of gross_receipts for the notice_of_deficiency also disallowed dollar_figure and dollar_figure of ghada’s reported cogs for and respectively on the basis of respondent’s adjustments to ghada’s gross_receipts and cogs the notice_of_deficiency determined that petitioners had failed to report income from ghada 4as stated supra note respondent determined cogs of dollar_figure and dollar_figure for and respectively for the taxable years at issue petitioners claimed mortgage interest_expense deductions for interest_paid on two loans loan accounts and hereinafter loan or loan petitioners claimed schedule e expense deductions of dollar_figure for mortgage interest_paid to banks etc for petitioners claimed deductions of dollar_figure on schedule a itemized_deductions for points not reported to you on form hereinafter schedule a points for respondent’s notice_of_deficiency allowed dollar_figure of petitioners’ interest_paid for 2011--dollar_figure and dollar_figure for interest_paid on loans and respectively--and disallowed all of petitioners’ schedule a points for petitioners timely filed a petition for redetermination of the deficiencies petitioners did not introduce documentation other than bank statements to verify ghada’s reported gross_receipts for we will discuss the gross_receipts issue later in our opinion petitioners introduced documents to substantiate ghada’s claimed cogs for the taxable years at issue petitioners’ documentation included bank statements for accounts and from and with images of checks written from those accounts copies of deposits made to accounts and for a m oil co ’s a m oil customer ledgers for dino from and statements from lambert’s distributors inc lambert reflecting various transactions with dino during invoices from anheuser busch for and modified copies of ghada’s quickbooks reports for account we find that petitioners’ documentation substantiates that ghada incurred dollar_figure and dollar_figure of cogs for and respectively these amounts are less than the amounts petitioners claimed and only cogs for is more than the amount respondent determined cogs for is less than the amount respondent determined before trial petitioners stipulated that they were not entitled to a dollar_figure schedule a points deduction for after trial on date petitioners made a motion to conform the pleadings to the evidence to assert a schedule e interest_paid deduction on date this court under rule b granted petitioners’ motion to conform the pleadings to the evidence which allowed petitioners to assert as though pleaded on their original petition that they were entitled to a dollar_figure schedule e interest_paid deduction for petitioners introduced the following documentation to support their claimed interest_paid deductions for and loan master reports for loans and from and showing the transaction dates principal and interest 5cogs for comprises dollar_figure from a m oil dollar_figure from lambert and dollar_figure from anheuser busch and cogs for comprises dollar_figure from a m oil dollar_figure from lambert and dollar_figure from anheuser busch amounts and a description of the payments various monthly bank statements from petitioners’ personal bank account for and a variety of check images in conjunction with those bank statements hereinafter collectively loan documentation petitioners did not introduce any additional documentation for their claimed interest_paid deductions for we find that petitioners’ loan documentation substantiates that they made the following payments in loan master report transaction date date date date date date date bank account check no interest allocated to loan account dollar_figure big_number big_number big_number big_number big_number no documentation was introduced to substantiate that petitioners were the payors of the remaining interest payments--some payments were made in cash and were not substantiated and other_payments came from check numbers associated with ghada’s bank accounts accordingly we find as fact that petitioners paid interest of dollar_figure and zero for and respectively opinion i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer ordinarily bears the burden of proving those determinations erroneous rule a 290_us_111 for cases appealable to the court_of_appeals for the sixth circuit such as the current case the commissioner may not rely on the presumption of correctness with regard to a determination of unreported income unless that determination is supported by a minimal evidentiary foundation 909_f2d_915 6th cir quoting 596_f2d_358 9th cir rev’g 67_tc_672 see 54_tc_742 aff’d 445_f2d_985 10th cir respondent has met this burden by introducing a bank_deposits analysis for ghada’s bank accounts that indicates ghada received unreported income thus respondent’s determinations in the notice_of_deficiency are entitled to their general presumption of correctness and petitioners bear the burden of proving by a preponderance_of_the_evidence that respondent’s determinations of unreported income are arbitrary or erroneous see 293_us_507 64_tc_651 aff’d f 2d 6th cir the taxpayer may prove that the commissioner’s reconstruction of his income is in error in whole or in part by proving that a deposit is nontaxable see 102_tc_632 the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact deductions are a matter of legislative grace the taxpayer bears the burden of proving entitlement to deductions allowed by the code and of substantiating expenses underlying claimed deductions by keeping and producing records sufficient to enable the commissioner to determine the correct_tax liability sec_6001 503_us_79 292_us_435 sec_1_6001-1 e income_tax regs the commissioner bears the burden of production with respect to any accuracy-related_penalties under sec_6662 see sec_7491 116_tc_438 once the burden of production is met the taxpayer bears the burden_of_proof including the burden of proving reasonable_cause for his or her underpayment of federal_income_tax see rule a higbee v commissioner t c pincite ii ghada’s returns a gross_receipts sec_61 defines gross_income as all income from whatever source derived including g ross income derived from business sec_61 this definition is construed broadly and has been held to encompass all ‘accessions to wealth clearly realized and over which the taxpayers have complete dominion ’ 366_us_213 quoting 348_us_426 a taxpayer has dominion and control_over an account when the taxpayer has the freedom to use its funds at will see 343_us_130 petitioners were required but failed to maintain adequate books_and_records establishing the amounts of their gross_income see sec_6001 92_tc_661 sec_1_446-1 income_tax regs when a taxpayer fails to keep adequate books_and_records the commissioner is authorized to determine the existence and amount of the taxpayer’s income and may appropriately employ the bank_deposits method to estimate the taxpayer’s income sec_446 petzoldt v commissioner t c pincite estate of mason v commissioner t c pincite the commissioner has great latitude in reconstructing a taxpayer’s income and the reconstruction need only be reasonable in the light of all surrounding facts and circumstances petzoldt v commissioner t c pincite bank_deposits are prima facie evidence of income 87_tc_74 estate of mason v commissioner t c pincite the bank_deposits method assumes that all deposits into a taxpayer’s account are taxable unless the taxpayer can show that the deposits are nontaxable and the government must take into account any non-taxable source of which it has knowledge 335_f2d_671 5th cir see 96_tc_858 aff’d 959_f2d_16 2d cir respondent’s revenue_agent employed the bank_deposits method to reconstruct ghada’s income because she determined ghada’s records were incomplete as a result of ghada’s significant use of cash the revenue_agent used ghada’s bank account statements which are part of the record to prepare a bank_deposits analysis excluding all nontaxable receipts of which she was aware respondent reasonably relied on the bank_deposits method to determine ghada’s taxable_income on which petitioners’ resulting income_tax deficiencies are based petitioners contend that they did not fail to report dollar_figure of gross_receipts for they maintain that the deposits received in november and december are not attributable to ghada because ghada sold all of its assets to samer on date and therefore those gross_receipts are properly attributable to samer petitioners did not introduce any documentation such as proof of signatory authority over the ghada bank accounts a sales contract or any other credible_evidence to prove that the gross_receipts received in november and date are attributable to samer or were properly included on samer’ sec_2012 tax_return further accounts and were both held open in ghada’s name from date until date including after ghada’s sale of assets to samer on date ghada had complete dominion and control_over the accounts for the taxable years at issue accordingly petitioners failed to prove that respondent’s reconstruction of ghada’s income was in error all taxable deposits into accounts and for are therefore properly included in the calculation of ghada’ sec_2012 gross_receipts and we sustain respondent’s determinations of unreported income consistent with the revenue agent’s bank_deposits analysis b cogs sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an accrual basis taxpayer such as ghada is allowed a deduction during the taxable_year in which the expenses are incurred the cost of goods purchased for resale with proper adjustment for opening and closing inventories as determined in accordance with the taxpayer’s method_of_accounting is not a deduction within the meaning of sec_162 but is subtracted from gross_receipts in determining a taxpayer’s gross_income 139_tc_19 n aff’d 792_f3d_1146 9th cir see sec_1_162-1 income_tax regs petitioners’ documentation substantiates that they incurred dollar_figure and dollar_figure of cogs for and respectively we do not find the modified copy of the quickbooks to be credible documentation of petitioners’ cogs we therefore hold that petitioners substantiated and are thus entitled to dollar_figure of cogs for petitioners have not substantiated cogs in excess of respondent’s determination for and are therefore entitled to the amount of cogs respondent determined in the notice_of_deficiency for iii petitioners’ unreported gross_income for and sec_1366 provides that an s_corporation shareholder determines his or her tax_liability by taking into account his or her pro_rata share of the s corporation’s income losses deductions and credits for the s corporation’s taxable_year ending with or in the shareholder’s taxable_year we hold that petitioners received unreported nonpassive_income from ghada as will be determined under rule taking into consideration respondent’s concession as to ghada’s sec_1231 gain for petitioners’ concession as to ghada’s income from lottery commissions for and our holdings regarding ghada’s gross_receipts for and cogs for and iv petitioners’ schedule e mortgage interest_expense for and sec_163 generally permits a deduction for all interest_paid or accrued within the taxable_year on indebtedness cash_basis taxpayers such as petitioners are allowed a deduction for interest_paid during the taxable_year in cash or its equivalent see 429_us_569 70_tc_482 aff’d 652_f2d_598 6th cir petitioners’ loan documentation substantiates that they paid interest of dollar_figure and zero for and respectively we therefore find that petitioners are not entitled to an interest_paid deduction for or in excess of respondent’s determinations in the notice_of_deficiency v sec_6662 penalties for tax_year sec_2011 and sec_2012 sec_6662 and b imposes an accuracy-related_penalty on any portion of an underpayment of federal_income_tax that is attributable to the taxpayer’s substantial_understatement_of_income_tax an understatement of federal_income_tax is substantial if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 if the rule_155_computations confirm substantial understatements for the taxable years at issue then respondent has met his burden of producing evidence that the penalties are justified see sec_7491 once respondent has met his burden petitioners may avoid sec_6662 accuracy-related_penalties if they can demonstrate reasonable_cause for each underpayment and that they acted in good_faith with respect to each underpayment see sec_6664 a determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs for purposes of sec_6664 a taxpayer may establish reasonable_cause and good_faith with respect to the amount of tax_liability reported on a return thereby negating a sec_6662 accuracy-related_penalty by showing his reliance on professional advice sec_1_6664-4 income_tax regs we stated in 115_tc_43 aff’d 299_f3d_221 3d cir that for a taxpayer to rely reasonably upon advice so as possibly to negate a sec_6662 accuracy-related_penalty determined by the commissioner the taxpayer must prove by a preponderance_of_the_evidence that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment petitioners assert that they acted with reasonable_cause and in good_faith with respect to their underpayment for each year by hiring mr monger providing mr monger with information necessary for keeping accurate records and preparing tax filings and ultimately relying on mr monger’s advice when filing their tax returns when interpreting the meaning of advice this court has looked to the definition of the term in sec_1_6664-4 income_tax regs advice defined --advice is any communication including the opinion of a professional tax advisor setting forth the analysis or conclusion of a person other than the taxpayer provided to or for the benefit of the taxpayer and on which the taxpayer relies directly or indirectly with respect to the imposition of the sec_6662 accuracy-related_penalty advice does not have to be in any particular form see 136_tc_585 when a taxpayer asserts reliance on advice from a competent professional as an affirmative defense to an addition_to_tax or a penalty the supreme court has held that advice must consist of substantive advice reflecting an adviser’s analysis or conclusion as opposed to a nonprofessional function which requires no special training see 469_us_241 woodsum v commissioner t c pincite citing neonatology assocs p a v commissioner t c pincite petitioners have not proven that mr monger provided substantive advice with respect to any of the items reported on petitioners’ tax returns for the taxable years at issue both mr monger’s and petitioners’ relevant testimony established that mr monger merely reported ghada’s income from the information that petitioners provided to him mr monger determined ghada’s cogs from ghada’s bank statements and vendor invoices logs and petitioners told mr monger the amounts they wanted to report as rental expenses there is no evidence that mr monger provided substantive advice setting forth an analysis or conclusion on which petitioners relied we find that petitioners have not established reasonable_cause and good_faith as a defense to the accuracy-related_penalties we therefore hold that if rule_155_computations confirm substantial understatements of income_tax petitioners are liable for penalties for underpayments attributable to substantial understatements of income_tax under sec_6662 and b we have considered all the other arguments made by the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
